

MEDIDATA SOLUTIONS, INC.
RESTRICTED STOCK AGREEMENT
AGREEMENT made as of the __ day of ______________, 20__, by and between MEDIDATA
SOLUTIONS, INC. (the “Company”), and ___________________ (the “Participant”).
1.Award. In accordance with the Medidata Solutions, Inc. 2009 Long-Term
Incentive Plan (the “Plan”), the Company has made a restricted stock award to
the Participant for ______ shares of the Company’s common stock (the “Shares”).
The award and the Shares are subject to the provisions of the Plan and, to the
extent not inconsistent with the Plan, the terms and conditions of this
Agreement. Capitalized terms that are used but not defined in this Agreement
shall have the meanings ascribed to them by the Plan.
2.    Vesting of Shares. Except as otherwise provided herein or the Plan, the
Shares will become vested in _________ equal annual installments commencing on
the first anniversary of the date hereof, subject to the Participant’s
continuous employment or other service with the Company or a Subsidiary on the
applicable vesting date. [Notwithstanding the foregoing, no Shares will become
vested hereunder if the Company fails to achieve positive EBITDAO for [insert
year]. For this purpose, EBITDAO is defined as the Company’s earnings before
interest, taxes, depreciation, amortization and stock based compensation
expense, calculated in accordance with GAAP, determined without giving effect to
changes in accounting rules, litigation settlement expenses and other
extraordinary and nonrecurring items. The determination whether the Company has
positive EBITDAO for the year shall be made by the Committee following
completion of the Company’s audited financial statements for the year.]
3.    Termination of Employment.
(a)    General. Except as provided in (b) below, unless the Committee, acting in
its sole and absolute discretion, determines otherwise, upon the termination of
the Participant’s employment and other service with the Company and its
Subsidiaries (“Termination of Employment”), the Participant will forfeit all
right, title and interest in the unvested Shares. If unvested Shares are
forfeited, any certificate or book entry for such Shares will be automatically
canceled on the books and records of the Company without further action by the
Participant.
(b)    Death or Disability. If the Participant’s employment terminates because
of the Participant’s death or if the Company terminates the Participant’s
employment by reason of “disability” (as defined below), any unvested Shares
then held by the Participant will become fully vested and the restrictions
thereon shall lapse as of the date of such termination of employment. For the
purpose of this Agreement, the term “disability” means the inability of the
Participant to perform the essential duties of the Participant’s employment with
the Company or a subsidiary for a period of 120 consecutive days or an aggregate
of 180 days during any twelve-month period, by reason of a physical or mental
illness or injury, as determined in the good faith by the Committee acting in
accordance with its discretionary authority under the Plan.
4.    Transfer Restrictions. The Participant may not sell, assign, transfer,
pledge, hedge, hypothecate, encumber or dispose of in any way (whether by
operation of law or otherwise) any unvested Shares, and unvested Shares shall
not be subject to execution, attachment or similar process. Any attempt by the
Participant or any other person claiming against, through or under the
Participant to cause unvested Shares to be transferred or assigned in any manner
and for any purpose not permitted hereunder or under the Plan shall be null and
void and without effect upon the Company, the Participant or any other person.
5.    Dividends and Voting Rights. [No dividends will be payable on unvested
Shares; however, the Participant will be credited with dividend equivalents
equal to the amount or value of the dividends that would have been paid on the
unvested Shares if they were vested. The dividend equivalents, if any, will be
credited to a bookkeeping account in the name of the Participant. The “dividend
equivalent” amounts will be subject to substantially the same vesting,
forfeiture and other terms and conditions applicable to the corresponding
unvested Shares. Dividend equivalent amounts credited with respect to unvested
Shares that become vested will be payable to the Participant within 90 days
after the date the corresponding unvested Shares become vested.] The Participant
will be entitled to exercise voting rights with respect to the unvested Shares.
6.    Issuance of Shares; Removal of Restrictions and Conditions. The
Participant is the record owner of the Shares on the Company’s books, subject to
the restrictions and conditions set forth in this Agreement. By executing this
Agreement, the Participant expressly authorizes the Company to cancel,
reacquire, retire or retain, at its election, any unvested Shares if and when
they are forfeited in accordance with this Agreement. The Participant will
execute and deliver such other documents and take such other actions, if any, as
the Company may reasonably request in order to evidence such action with respect
to any unvested Shares that are forfeited. If, as and when Shares become vested,
and subject to the satisfaction of applicable withholding and other legal
requirements, the vested Shares will no longer be subject to the transfer
restrictions and other conditions contained in this Agreement and the Company’s
books and, as applicable, stock certificates representing the Shares will be
updated accordingly.
7.    Withholding. Notwithstanding anything to the contrary contained herein,
the vesting of Shares covered by this Agreement shall be subject to and
conditioned upon the satisfaction by the Participant of applicable tax
withholding obligations. The Company and its Subsidiaries may require the
Participant to remit an amount sufficient to satisfy applicable withholding
taxes or deduct or withhold such amount from any payments otherwise owed the
Participant (whether or not under this Agreement or the Plan). The Participant
expressly authorizes the Company to deduct from any compensation or any other
payment of any kind due to the Participant, including withholding otherwise
vested Shares, for the amount of any federal, state, local or foreign taxes
required by law to be withheld in connection with the vesting of Shares;
provided, however, that the value of the shares withheld may not exceed the
statutory minimum withholding amount required by law.
8.    Provisions of the Plan Control. This Agreement is subject to all the
terms, conditions and provisions of the Plan and to such rules, regulations and
interpretations as may be established or made by the Committee acting within the
scope of its authority and responsibility under the Plan. The Participant
acknowledges receipt of a copy of the Plan prior to execution of this Agreement.
The applicable provisions of the Plan shall govern in any situation where this
Agreement is silent or where the applicable provisions of this Agreement are
contrary to or not reconcilable with such Plan provisions.
9.    No Employment Rights. Nothing contained herein or in the Plan shall confer
upon the Participant any right with respect to the continuation of the
Participant’s employment or other service with the Company or a Subsidiary or
interfere in any way with the right of the Company and its Subsidiaries at any
time to terminate such employment or other service or to increase or decrease,
or otherwise adjust, the Participant’s compensation and any other terms and
conditions of the Participant’s employment or other service.
10.    Committee Authority. The Committee under the Plan shall have complete
discretion in the exercise of its rights, powers, and duties under this
Agreement. Any interpretation or construction of any provision of, and the
determination of any question arising under, this Agreement shall be made by the
Committee in its discretion and such exercise shall be final, conclusive, and
binding. The Committee may designate any individual or individuals to perform
any of its functions hereunder.
11.    Successors. This Agreement shall be binding upon, and inure to the
benefit of, any successor or successors of the Company, the Participant and any
beneficiary of the Participant.
12.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and may not be amended,
except as provided in the Plan, other than by a written instrument executed by
the parties hereto.
13.    Governing Law. All rights and obligations under this Agreement and the
Plan shall be governed by and construed in accordance with the laws of the State
of Delaware, without regard to its principles of conflict of laws.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
MEDIDATA SOLUTIONS, INC.



By: ___________________________



______________________________
Participant

    